DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 5/21/21.
3.    Claims 21 – 22 has been added. Claims 1 - 22 are pending.

Examiner’s Note
4.	This is a second non-final office action.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 - 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 22 of U.S. Patent No. 10430621 (Seitz) in view of 
Chang (US 20070093282). 
9.	Regarding claim 1 - 22, Seitz teach the invention substantially as disclosed but fails to explicitly disclose the following limitations:
and wherein the control device is configured to control the network analyzer device to detect the plurality of reflection coefficients prior to selectively energizing the subset of the plurality of antennas.
Chang teaches:
and wherein the control device is configured to control the network analyzer device to detect the plurality of reflection coefficients prior to selectively energizing the subset of the plurality of antennas (paragraph 16; The controller 114 manages the antenna system 100 by monitoring the reflection coefficients at each antenna 106, 108 (i.e. detecting the reflection coefficients prior to selectively energizing antenna 106 or 108) and selecting the antenna 106, 108 that results in the optimum transmission performance).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present application to have modified Seitz in view of Chang to include the aforementioned method in order to improve the overall performance and efficiency of an antenna based system.





Examiner’s Note
10.	Regarding claims 1 – 22, The claims can be allowed once the double patenting issues is resolved because the specific method steps and structural features required by claims 1 – 22 are not anticipated or obviated by the closest prior art (French, Pillai and Chang)
11.	Specifically the closest prior art (French, Pillai and Chang) fails to teach the limitations of:
a network analyzer device, coupled to the plurality of antennas, that is configured to selectively detect a plurality of reflection coefficients that are associated with the plurality of antennas, wherein the plurality of reflection coefficients change as a plurality of radio frequency identification (RFID) tags interact with the plurality of antennas, wherein a plurality of gaming objects include the plurality of RFID tags; and
a control device, coupled to the network analyzer device, that is configured to selectively energize a subset of the plurality of antennas according to the change in the plurality of reflection coefficients to determine a plurality of locations for the plurality of RFID tags, wherein the subset of the plurality of antennas is less than all of the plurality of antennas,

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715